On April 21, 1986, this court received two resolutions from the House of Representatives requesting Opinions of the Justices. The first resolution requests an opinion on the constitutionality of an amendment to SB 53, which would place a limit of $500 thousand per occurrence on the liability of a governmental subdivision recognized in RSA chapter 507-B. The second resolution requests an opinion on eight questions about the constitutionality of SB 81-FN as amended and as proposed to be amended further, which would affect public and private mooring interests on great ponds and other public waters. The court understands that the General Court may conclude the business of the present session by mid-May, with the result that the justices’ opinions must be issued before that time in order to be helpful.
Each of the resolutions raises one or more constitutional issues of far-reaching significance. Because of concern for important personal property interests and for the implications of the justices’ opinions for the decision of other related questions, the justices in each instance would at the least seek the submission of memoranda from interested officials and citizens before responding to these questions. Moreover, the significance of the questions is such that the court would offer the extraordinary opportunity for oral argument by interested persons. Otherwise the justices would be taking significant steps toward the resolution of unusually important constitutional issues without adequate opportunity for public comment and without due concern for persons whose property and other interests would in fact be affected by the justices’ answers.
It is clear that the time remaining before the anticipated termination of the General Court’s current session would be insufficient to provide interested persons with a reasonable opportunity to address the justices or to allow the justices an adequate opportunity to consider the questions with the thoroughness their importance demands. *24The undersigned justices therefore respectfully request to be excused from the duty to return answers under these circumstances, which render it impossible for the justices to discharge their constitutional obligations responsibly.
John W. King
David A. Brock
William F. Batchelder
David H. Souter
William R. Johnson
May 1, 1986